— Order of the Supreme Court, Bronx County (Jack Turret, J.), entered November 27, *5531987, which granted petitioner’s application, pursuant to CPLR article 78, to the extent of finding the determination of respondent State Liquor Authority directing the forfeiture of petitioner’s $1,000 compliance bond to be excessive and remanding the matter to the State Liquor Authority for imposition of a new penalty, is unanimously reversed on the law and the penalty imposed by respondent reinstated, without costs or disbursements.
We are bound by the determination in Matter of Plato’s Cave v State Liq. Auth. (68 NY2d 791) that a Joker Poker machine is a gambling device prohibited under Alcoholic Beverage Control Law § 106 (6).
The petitioner was found guilty of having suffered or permitted such gambling. The only issue here is the penalty imposed by the State Liquor Authority, being a 10-day deferred suspension of petitioner’s liquor license plus a $1,000 bond forfeiture, and whether it is a reasonable exercise of its discretion.
It cannot be said that the penalty was disproportionate to the offense. (See, Matter of Norwood Pub. v State Liq. Auth., 145 AD2d 322.) Concur — Kupferman, J. P., Ross, Kassal, Rosenberger and Smith, JJ.